Appleton, C. J.,
dissenting. By an act approved January 24, 1876, c. 202 of the special acts, authority was given to Thomas Cleland (under whom the defendant claims to do the acts complained of) “to erect and maintain wharves and fish weirs . . below low water mark, in front of his land in Bobbinston, Maine; provided these wharves and fish weirs shall not obstruct or interfere with navigation.”
This was a license and nothing more. The legislature had the right the next day to revoke or modify it. Had the act been general, giving authority to all persons to do what Thomas Cle-land was specially empowered to do, there would be no doubt of the right of the legislature to limit, modify or repeal it. Because the act is specially limited to one person, the power of the legislature is not therefore lost or surrendered.
The remarks of Campbell, J., in Christ Church v. Philadelphia County, 24 How. 300, 302, are peculiarly applicable. When referring to an act of the legislature exempting the *261property of the plaintiff corporation from taxation, he says: “ This concession of the legislature was spontaneous, and no service or duty or other remunerative condition was imposed on the corporation. It belongs to the class of laws denominated privi-legia favorabilia. . . It is in the nature of such a privilege as the act of 1833 confers, (granting the exceptions) that it exists bene placitum, and may be revoked at the pleasure of the sovereign.”
On February 11, 1876, c. 78, an act was approved, by which “ any person intending to build any wharf or fish weir in tide waters, within the limits of any city or town in this state,” is to make application in writing to the municipal officers of the town or city where such intended erection is desired, who are to give notice to all parties interested to appear at a designated day, and if, on examination and hearing of all parties, they shall decide that such erection “would not be an obstruction to navigation, or to the injury of the rights of others,” they shall issue a license authorizing the applicant to make such erection.
The defendant is indicted for acting in disobedience to the provisions of this act.
The defendant claims exemption from its operation. Is he thus exempt ?
"When the act of February 11, 1876, c. 78, went into effect there were no fish weirs erected by Thomas Cleland or his assigns. The act is general. It embraces all fish weirs thereafter to be erected. There is no restriction upon, there is no limitation to, its all-embracing generality. It includes “ any person intending,” that is, all persons intending, and it matters not how long they may have so intended. It exempts neither person nor place from its operation. It requires that all persons who might intend to build wharves or weirs should be subject to certain restrictions.
Both acts were passed in the same session of the legislature. When two acts, repugnant and contradictory to each other, are passed in the same session, the last will have the effect of repealing wholly or pro tanto the previous statute. 22 E. C. L. 190. Brown’s Legal Maxims, 33. This law in its generality embraces *262all erections to be made after its passage. The special act, c. 212, belongs to that class of acts to be construed most strictly. Thomas Cleland is included in the term “ any person.” His land is equally subject to the law as that of every other citizen. If the act is a wise one, it should be applied to him and the wharves and weirs he may intend to build as well as to other citizens. Wise or not, he shows no reason why he should be exempted from its operation. The statute does not exempt him ; but, on the contrary, includes him alike within the language and equity of its provisions.
Walton, J.,
added the following concurring note,, which was also signed by Dickerson, J.:
I concur in holding that the second act repealed the unconditional license granted by the first; that it was the duty of the defendant to comply with the conditions of the second act.